Judgment of the County Court of Kings county convicting the defendant of the crime of murder in the second degree, under an indictment charging him with the crime of murder in the first degree, and sentencing him to a term of imprisonment in Sing Sing Prison for from twenty years to life, and order denying defendant’s motion to set the verdict aside and for a new trial, unanimously affirmed. No opinion. Order denying motion of the defendant for a new trial on the ground of newly-discovered evidence unanimously affirmed. No opinion. Present —• Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ. i